                Case 6:19-bk-00511-KSJ                Doc 573   Filed 11/05/19      Page 1 of 2
[61ord02c] [Order Scheduling Hearing on Disclosure Statement]




                                           ORDERED.
Dated: November 5, 2019




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                  Case No. 6:19−bk−00511−KSJ
                                                                        Chapter 11
IPS Worldwide, LLC



________Debtor*________/


                    ORDER SCHEDULING HEARING ON DISCLOSURE STATEMENT,
                             AND FIXING TIME FOR FILING FEE AND
                        OTHER ADMINISTRATIVE EXPENSE APPLICATIONS

   A proposed disclosure statement having been filed by the debtor in this Chapter 11 case pursuant to 11
U.S.C §1125 and Fed. R. Bankr. P. 3016(c), and said statement being available for inspection at the office of
the Clerk of this Court, it is ORDERED:

   1. An evidentiary hearing will be held on December 4, 2019 at 10:00 AM in Courtroom 6A, 6th Floor,
George C. Young Courthouse, 400 West Washington Street, Orlando, FL 32801 , to consider and rule on the
disclosure statement (Document No. 567 ) and any objections or modifications and to consider any other
matter that may properly come before the Court.

   2. The hearing may be adjourned from time to time by announcement made in open Court without further
notice.

   3. The attorney for the debtor shall serve within 14 days of the date of service of this order, the proposed
disclosure statement (Document No. 567 ) and the plan of reorganization (Document No. 568 ) upon the
trustee (if any), attorney for the creditor's committee (if any), each member of the creditor's committee,
Internal Revenue Service, Post Office Box 21126, Philadelphia PA 19114, The Securities and Exchange
Commission, Branch of Reorganization, 175 West Jackson Street, Suite 900, Chicago, Illinois 60604−2601,
United States Trustee, 400 West Washington Street, Suite 1101, Orlando, Florida 32801, and all attorneys who
have appeared in this case and promptly file a certificate of such service.

   4. The attorney for the debtor is further directed to send, without charge, copies of the disclosure statement
and plan to any party in interest who so request.

   5. Objections to the proposed disclosure statement may be filed with the Court at any time before or at the
hearing and shall be served on the debtor, debtors' attorney and all persons enumerated in paragraphs 3 and 4.
                Case 6:19-bk-00511-KSJ             Doc 573       Filed 11/05/19        Page 2 of 2
    6. All creditors and parties in interest that assert a claim against the debtor which arose after the filing of
this case, including all attorneys, accountants, auctioneers, appraisers, and other professionals for
compensation from the estate of the debtor pursuant to 11 U.S.C. § 330, must file applications for the
allowance of such claims with the Court no later than 14 days after the Court enters an order approving the
disclosure statement (the "Administrative Claims Bar Date"). The requirement to file applications for
administrative claims shall not apply to claims that arise after the Administrative Claims Bar Date. Copies of
applications must be furnished to the United States Trustee.

   7. Appropriate Attire. You are reminded that Rule 5072−1(b)(16) of the Local Bankruptcy Code requires
that all persons appearing in court should dress in business attire consistent with their financial abilities.
Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not acceptable.

   8. Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073−1 restricts the
entry of cellular telephones and, except in Orlando, computers into the Courthouse absent a specific order of
authorization issued beforehand by the presiding judge. Please take notice that as an additional security
measure a photo ID is required for entry into the Courthouse.



The Clerk's office is directed to serve a copy of this order on interested parties.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
